SUMMARY ORDER
Defendant-Appellant John Doe appeals from a decision of the United States District Court for the Eastern District of New York (Johnson, J.). We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
The district court did not commit reversible error when, pursuant to our order and in accordance with United States v. Crosby, 397 F.3d 103 (2d Cir.2005), it reconsidered the sentence it imposed in light of the advisory nature of the Guidelines and determined that it would have imposed the same sentence. We have considered Appellant’s other claims and find them without merit.
For the foregoing reasons, the district court’s judgment is AFFIRMED.